Citation Nr: 1445557	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-10 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for osteoarthritis of the lumbar spine.

2. Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his significant other


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1962 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a lumbar spine disability and left ear hearing loss.  Subsequent to the rating decision, jurisdiction was transferred to the RO in St. Petersburg, Florida.

The Veteran and his significant other testified before the undersigned Veteran's Law Judge at a Board hearing in July 2014.  A transcript of the hearing has been reviewed and associated with the file.

The issues of entitlement to service connection for right ear hearing loss, tinnitus, chronic obstructive pulmonary disorder, ulcerative colitis, sleep apnea, a lung condition, diabetes, hypertension, headaches and a neck disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2014 Veteran Statements and July 2014 private medical opinion.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records include a February 1962 induction examination that contains audiometric results.  After converting the audiogram results from American Standards Association (ASA) Units to International Organization Standardization (ISO) Units, the records show some clinically normal hearing.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).  Additional audiogram results provided in February 1962 note a shift in left ear hearing acuity which indicated hearing loss for VA purposes when converted from ASA to ISO.  Unfortunately, there is no record of an audiogram at separation, but only a whisper test indicating left ear hearing at 15/15. 

In light of the foregoing, the Veteran should be afforded a VA audiological examination to determine whether his current left ear hearing disability is etiologically related to service.

The appellant was afforded a VA examination in February 2012 in connection with his lumbar spine claim.  The examiner stated that the Veteran was noted as having back trouble at entrance into military service.  He determined that the Veteran's lumbar spine disability was less likely than not caused by the claimed in-service injury.  In support of this opinion, the examiner determined that service treatment records showed a fracture of the right tip L-4 vertebrae after trauma.  He noted that the Veteran now has a diffuse spondylostenosis of the lumbar spine and noted that the appellant's pain is to the left of midline.  He further reported that medical literature notes that although considered to be relatively minor injuries, fractures to the transverse process of the lumbar vertebrae occur as a result of major forces.  He determined that there is no evidence that it will lead to diffuse discogenic disease decades later.  

At the outset, the Board finds that a back disability was not present at entrance into military service.  The Veteran's entrance examination was conducted on February 2, 1962.  At that time, it was determined that no defects were present.  Thereafter, a record dated on February 23, 1962 noted back trouble.  However it was determined that the Veteran was fit for service.  Those two documents, when viewed in concert, raise the question of whether a defect was shown on entry, but fail to consititute clear and unmistakable evidence of a chronic preexisting back disability.  See 38 U.S.C.A. § 1111.  As such, the Board determines that the Veteran was sound at entrance into military service.  

Additionally, a review of service treatment records dated in June 1964 note low back pain over the lumbo-sacral area, particularly over the left side, after sustaining an injury onboard his ship.  The diagnosis was acute lumbosacral sprain.  The records also note persistent complaints of low back pain, not specific to the left or right lower back.  There is no indication that these injuries were considered by the February 2012 VA examiner.  Moreover, it does not appear that the examiner considered the Veteran's statements of seeking private treatment for his back condition since exiting military service in 1965 service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Therefore, a new VA examination must be scheduled to evaluate the nature and etiology of the Veteran's lumbar spine disability.

Lastly, in a private opinion by Dr. J. G. S. received in July 2014, it was noted that the Veteran suffered from many conditions related to his history of military service including chronic and severe back pain.  It was also noted that he suffered a broken back and two additional back injuries in service.  However, the physician did not indicate whether the Veteran's current lumbar spine disability is related to the in-service incidents.  A clarifying opinion should be obtained.  Savage v. Shinseki, 24 Vet.App. 259, 269 (2011).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiology examination to determine the nature and etiology of his left ear hearing disability.  The examiner must review the claims file and note such review in the examination report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's left ear hearing disability had its onset in service or is otherwise related to military service. 

The examiner should also discuss the threshold shifts in left ear hearing acuity demonstrated in service and their significance, if any, to the current disability.  

The examiner should provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

2. Take appropriate steps to request that Dr. J. G. S provide clarification for his July 2014 opinion.

3. Schedule the Veteran for a VA examination to determine whether his current lumbar spine disability is related to military service.  The examiner must review the claims file and note such review in the examination report.  The in-service references to back treatment and complaints should be addressed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current lumbar spine disability had its onset in service or is otherwise related to military service. 

The examiner should provide a rationale for any opinion provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

4. If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

